UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1347



HENRY R. CRANE,

                                              Plaintiff - Appellant,

          versus


THE GUARDIAN LIFE INSURANCE COMPANY OF AMER-
ICA; DOBSON-BALL & ASSOCIATES, INCORPORATED,
a North Carolina Corporation; CONSOLIDATED
PLANNING, INCORPORATED, a North Carolina
Corporation,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-97-552-3-MU)


Submitted:   July 30, 1999                 Decided:   August 12, 1999


Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan F. Blakley, BLAKLEY & VELK, Missoula, Montana, for Appellant.
Andrew S. O’Hara, MOORE & VAN ALLEN, P.L.L.C., Charlotte, North
Carolina; Lawrence J. Goldman, JONES, HEWSON, & WOOLARD, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry R. Crane appeals the district court’s order granting

summary judgment to the Defendants on his diversity action alleging

fraud, violation of the North Carolina Unfair and Deceptive Trade

Practices statute, and breach of contract.   Our review of the rec-

ord, the parties’ briefs, and the district court’s opinion dis-

closes no reversible error.     Accordingly, we affirm on the rea-

soning of the district court.   See Crane v. The Guardian Life Ins.

Co., No. CA-97-552-3-MU (W.D.N.C. Feb. 8,     1999).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s judgment order is marked as
“filed” on February 5, 1999, the district court’s records show that
it was entered on the docket sheet on February 8, 1999. Pursuant
to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it
is the date that the judgment or order was entered on the docket
sheet that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2